bo

oO fo NY DH AH Se WH

10
u
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:21-cv-00277-VKD Document 4 Filed 01/12/21 Page 1of1

 

 

ECEIVI

 

Name: Erik Estavillo

 

 

 

 

 

Address: 3284 Cortese Circle JAN 1 2 2021
San Jose, CA. 95127 cuene Ue peinicT COURT
Phone Number; (408) 593-1226 NORTHERN DIS TRIG or
E-mail Address: webbbnet@aol.com
Pro Se
UNITED STATES DISTRICT COURT V KD

NORTHERN DISTRICT OF CALIFORNIA.

 

ERIK ESTAVILLO )
)
} [PROPOSED] ORDER GRANTING
) MOTION FOR PERMISSION FOR
Plaintiff, ) ELECTRONIC CASE FILING
)
vs. ) DATE:
TWITTER INC., U.S. REP. )} TIME:
ALEXANDRIA OCAS!O-CORTEZ, and ) COURTROOM:
U.S. REP. ILHAN OMAR JUDGE:
_)

Defendant.

 

 

 

The Court has considered the Motion for Permission for Electronic Case Filing. Finding

that good cause exists, the Motion is GRANTED.

IT IS SO ORDERED.

DATED;

  

 

United States District/Magistrate Judge

 

£
i
i
I
:

 
